DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment filed 02/18/2020 has been entered. All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application is a 371 of PCT/CN2020070605 filed 01/07/2020 which claims foreign priority benefits from CN 201910705053 filed in China on 08/01/2019. The certified copy of foreign priority application was received on 02/18/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020 is considered and attached. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 10-12, 14, 17 &20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by DU et al., (US-20180173346-A1, hereinafter as, DU). 
In regards to claims 1, 11, DU discloses a display device comprising a touch panel (fig.1, para 0009, touch sensor), comprising a first metal layer (para 0029, figs.1-2, conductive layer 102), an insulating layer (figs.1-2, insulating layer 103, para 0029), and a second metal layer, wherein the second metal layer (figs.1-2, para 0029, conductive layer 101) comprises a plurality of first metal lines and a plurality of second metal lines, and the first metal lines and the second metal lines are interlaced with each other to form a mesh pattern (conductive layer 101 comprises, as shown, a plurality of metal electrodes 110 which form the mesh pattern, para 0029, figs.1-2), and wherein the insulating layer is disposed with a via hole (insulating layer 103 has the via hole H1, figs.1-2), the first metal layer is electrically connected to the second metal layer through the via hole (conductive layer 101 is connected to the conductive layer 102 through the via hole H1, fig.2), and a dummy pattern is disposed in a non-functional area of the first metal layer (fig.3, dummy pattern 150 is formed in an area where the touch electrodes are not disposed. This space occupied by the dummy electrodes (which is not occupied by touch electrodes 120) is interpreted to be a non-functional area of the first layer, as they are in a floating state, para 0045). Para 0029, the second electrodes 120 are disposed at the first conductive layer or at the second conductive layer). 
In regards to claims 2, 12, DU discloses the touch panel according to claim 1, the display device according to claim 11, wherein the dummy pattern comprises a first dummy pattern, and the first dummy pattern is disposed in a non-functional area of the second metal layer (figs.3-4, dummy pattern 150 can be disposed with electrodes 110 and 120, para 0045-0046).

In regards to claims 4, 14, DU discloses the touch panel according to claim 1, the display device according to claim 11, wherein the dummy pattern comprises a second dummy pattern, and the second dummy pattern is disposed on the insulating layer (dummy pattern 150 can be disposed with electrodes 120, fig.3, at fig. 6, which would be disposed on the insulating layer 103). 
In regards to claim 17, DU discloses the display device according to claim 14, wherein the second dummy pattern is disposed on a first target area in the insulating layer, and the first target area is an area other than areas corresponding to the first metal lines and the second metal lines (dummy patterns 150 are disposed on an area other than the electrodes’ area, figs.3-4).  

In regards to claims 10, 20, DU disclose the touch panel according to claim 1, the display device according to claim 11, wherein a material of the insulating layer is a transparent material (fig.10, since insulating layer 103 is disposed above the display TFT layer, therefore, the insulating layer 103 is understood as being transparent).

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DU.
In regards to claims 3, 13, DU discloses the touch panel according to claim 2, the display device according to claim 12, 
DU discloses the invention except for “wherein a shape of the first dummy pattern is same as a shape of a pattern of a functional area of the first metal layer.” 
Change in shape: 
It would have been an obvious matter of design choice to have “wherein a shape of the first dummy pattern is same as a shape of a pattern of a functional area of the first metal layer,” since such a modification would have involved a mere change in the size of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 
Allowable Subject Matter
Claims 5-9, 15-16, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. DU does not disclose the subject matter of these claims reproduced below. 
5. The touch panel according to claim 4, wherein the second dummy pattern is disposed in a non-functional area of the via hole. 
6. The touch panel according to claim 4, wherein a shape of the second dummy pattern is same as a shape of the via hole. 
7. The touch panel according to claim 4, wherein the second dummy pattern is disposed on a first target area in the insulating layer, and the first target area is an area other than areas corresponding to the first metal lines and the second metal lines. 
8. The touch panel according to claim 4, wherein the mesh pattern comprises a plurality of grids, the second dummy pattern is disposed on a second target area in the insulating layer, and the second target area is at an overlapping place of the plurality of grids. 
9. The touch panel according to claim 8, wherein the overlapping place is located outside a light-emitting opening area of a pixel. 
  
15. The display device according to claim 14, wherein the second dummy pattern is disposed in a non-functional area of the via hole. 
16. The display device according to claim 14, wherein a shape of the second dummy pattern is same as a shape of the via hole. 

19. The display device according to claim 18, wherein the overlapping place is located outside a light-emitting opening area of a pixel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627